Citation Nr: 0117506	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left lower jaw, currently 
evaluated as 10 percent disabling.   

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right side of the neck, the right 
shoulder, the right thumb and index finger, the right foot, 
and the right scrotum, each currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1944 to 
November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Records Management Center 
in St. Louis, Missouri, which, inter alia, denied a 
compensable evaluation for the right knee disability and an 
evaluation in excess of 10 percent for the left knee 
disability.  

Review of the claims folder revealed that the notice of the 
determination was dated March 17, 1999.  The veteran 
submitted a notice of disagreement (NOD) in July 1999 with 
respect to the decision concerning the right and left knees.  
The Regional Office (RO) in Manila, the Republic of the 
Philippines, issued a rating decision in February 2000 in 
which it granted a 10 percent rating for the right knee 
disability on the basis of difference of opinion.  See 
38 C.F.R. § 3.105(b) (2000).  The RO issued a statement of 
the case (SOC) on February 29, 2000.   The RO received a 
statement from the veteran on May 9, 2000.  As determined by 
the RO, the statement was not acceptable as a timely 
substantive appeal with respect to the February 1999 rating 
decision.  See 38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 U.S.C.A. § 20.302(b) (2000).  However, the RO did accept 
the statement as an NOD for the February 2000 rating action, 
which addressed only the right knee disability.  It issued an 
SOC in July 2000.  The veteran submitted a substantive appeal 
in November 2000.  Therefore, the issue of an increased 
rating for the right knee only is properly before the Board.   

The Board observes that, in correspondence received in July 
1999 by the Regional Office (RO) in Manila, the Republic of 
the Philippines, it appears that the veteran asserts that a 
September 1996 rating decision committed error.  Apparently, 
the veteran argues that this rating decision improperly 
assigned him a combined 30 percent disability evaluation, 
instead of a combined 40 percent disability evaluation, and 
assigned incorrect effective dates.  In addition, in 
correspondence received in April 2000, it appears that the 
veteran seeks an earlier effective date for the 10 percent 
evaluation for the residuals of a shell fragment wound of the 
right knee assigned by the February 2000 rating decision.  
The RO has not addressed these contentions and they are 
referred to the RO for proper development.

The issue of entitlement to an increased evaluations for 
residuals of shell fragment wounds of the left lower jaw, 
right side of the neck, right shoulder, right thumb and index 
finger, right foot, and right scrotum will be addressed in 
the remand that follows this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of a shell fragment wound of the right knee 
include some limitation of motion with some pain.  There is 
no evidence of instability, subluxation, swelling, heat, or 
symptoms associated with right knee scars.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
4.118, Diagnostic Code 5260 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his residuals of a shell fragment wound of the right knee 
does not adequately reflect the severity of that disability.  
He contends that this disability has increased in severity.  
Therefore, a favorable determination has been requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that VA has made 
reasonable efforts to assist the veteran substantiate his 
claims as provided by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA).  The Board 
notes that VA examinations have been conducted, and their 
reports have been associated with the claims file.  In April 
1998 correspondence, the RO requested that the veteran 
identify his VA and private health care providers to enable 
VA to obtain additional treatment records, along with notice 
of the ramifications of his failure to do so.  In a July 2000 
SOC, the RO informed the veteran of the evidence required for 
a 20 percent evaluation for the claimed disability.

There is no indication in the claims file that the veteran 
replied to the RO's April 1998 request for information.  The 
claims file does not include any explanation from the veteran 
regarding this failure.  Nor does it include any indication 
that the veteran did not receive this request for information 
or the July 2000 SOC.  The Board notes that these notices 
were sent to the veteran's current address of record.  
Correspondence received from the veteran in October 2000 
indicates that the veteran had not changed his address.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of what type of 
evidence is necessary to substantiate his claim, that VA has 
made reasonable efforts to assist the veteran in attempting 
to substantiate his claim, and that additional assistance is 
not required.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2 
(2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Historically, the veteran was granted service connection for 
residuals of various shell fragment wounds, including of the 
right knee, by a September 1951 rating decision.  The 
evaluation for these residuals was 10 percent, effective in 
April 1951, based on Diagnostic Code 7804, scars, 
superficial, tender and painful on objective demonstration.  

A September 1996 rating decision, implementing an August 1996 
Board decision, amended the veteran's evaluations of shell 
fragment wounds to evaluate each independently.  The 
residuals of the veteran's shell fragment wound of the right 
knee was assigned a noncompensable evaluation, effective from 
February 1993.  This evaluation was based on Diagnostic Code 
7805, scars, limitation of motion of part affected.  

Medical evidence dated during the appeal period includes the 
report of a May 1998 VA orthopedic examination.  
Subjectively, the veteran reported having knee pain.  The 
pain was more frequent and severe on cold days, though he did 
not experience additional limitation of motion of functional 
impairment during flare-ups.  The veteran sometimes used 
Alaxan for pain.  He denied any heat, redness, or 
instability, as well as any episodes of dislocation or 
recurrent subluxation.  He did not use crutches, braces, or 
canes.  There were no constitutional symptoms of inflammatory 
arthritis.  On physical examination, there was pain of the 
right knee on flexion.  Range of motion for the right knee 
was from zero to 120 degrees.  The pertinent diagnosis was 
residual of shell wound scar, healed, of the right knee.  

The report of a May 1998 VA scar examination provides that 
the veteran subjectively complained of pain of the knee.  On 
physical examination, there were a healed scars on the right 
knee above the patella and below the knee measuring about 1x2 
cm in diameter and 3x1 cm in diameter.  They were nontender 
and nonadherent.  The report provides that there was no 
tenderness, adherence, ulceration, breakdown of the skin, 
difference in texture, elevation or depression, underlying 
tissue loss, inflammation, edema, keloid formation, 
limitation of motion, discoloration or disfigurement.  The 
diagnoses were entirely negative for the right knee or right 
knee scars. 

Turning to the relevant laws, disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule) found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2000).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7 (2000). 

An assignment of a 10 percent evaluation is in order when a 
superficial scar is tender and painful on objective 
demonstration, or poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803- 7804 (2000).  Scars 
may also be evaluated based on the limitation of function of 
the part affected.  Diagnostic Code 7805 (2000).

In addition, an evaluation of 20 percent is warranted by 
limitation of flexion of the leg to 30 degrees or limitation 
of extension of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2000).  Ankylosis of 
the knee in a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, warrants a 30 percent 
evaluation.  Diagnostic Code 5256 (2000).  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  Diagnostic Code 5257 (2000).  Cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  Diagnostic Code 5258 (2000).  Impairment of the 
tibia and fibula consisting of malunion with moderate knee or 
ankle disability warrants a 20 percent evaluation.  
Diagnostic Code 5262 (2000).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for the residuals of 
the veteran's shell fragment wound of the right knee.  First, 
the record is negative for evidence or indication of any 
right knee ankylosis, recurrent subluxation or lateral 
instability, dislocated cartilage, or malunion of the tibia 
and fibula.  Accordingly, an increased evaluation is not 
warranted for these residuals under Diagnostic Codes 5256 - 
5258 or 5262.  In addition, the medical evidence is negative 
for any indication that the veteran's scars of the right knee 
are poorly nourished, characterized by repeated ulceration, 
tender or painful.  As a result, additional compensation for 
these residuals under Diagnostic Codes 7803 and 7804 is not 
warranted.  

The Board recognizes that there is some limitation of right 
knee motion.  While it is unclear whether this limitation of 
motion is due to the veteran's two right knee scars or to 
orthopedic changes within the knee, the Board finds that it 
does not warrant an evaluation in excess of 10 percent.  In 
this regard, neither the veteran's extension or flexion are 
limited enough to warrant a compensable evaluation.  
Diagnostic Codes 5269, 5261 and 7805.  

The Board also recognizes the objective evidence of right 
knee pain on motion, as well as the veteran's report as to 
flare-ups and the need for pain medication.  However, given 
that the veteran's range of right knee motion is 
noncompensable under the schedular criteria, the Board finds 
that his pain is appropriately addressed by the current 10 
percent evaluation under Diagnostic Code 5260.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 202.


ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the right knee is denied.  


REMAND

In correspondence received by the RO in February 2000, the 
veteran submitted a timely notice of disagreement with the 
February 1999 rating decision on appeal, as it concerned the 
issues of residuals of shell fragment wounds of the left 
lower jaw, right side of the neck, right shoulder, right 
thumb and index finger, right foot, and right scrotum.  
38 C.F.R. §§ 20.201 & 20.302(a) (2000).  Nevertheless, the RO 
has not provided the veteran with an SOC regarding these 
issues.  Because the notice of disagreement placed the issue 
in appellate status, the matter must be remanded so that the 
RO may issue an SOC.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.9, 19.26, 19.29; Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

Accordingly, this case is REMANDED for the following:

The RO should furnish the veteran an SOC 
for the issue of entitlement to increased 
disability ratings for residuals of shell 
fragment wounds of the left lower jaw, 
right side of the neck, right shoulder, 
right thumb and index finger, right foot, 
and right scrotum.  The RO should permit 
the veteran the applicable amount of time 
in which to submit a VA Form 9, Appeal to 
Board of Veterans' Appeals, or other 
similar correspondence.  If the veteran 
perfects his appeal, the case should be 
returned to the Board, if in order.        

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 


